DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Kartes on 03/18/2021.

The application has been amended as follows. 
In the claims:

1. 	(Currently Amended) A driver focus analyzer system comprising:
	a headrest for a vehicle, wherein the headrest defines a left half side and a right half side;
a first proximity sensor positioned within the half side of the headrest and configured to measure a left side driver distance corresponding to a position of a left side of a [[the]] driver relative to the headrest;
a second proximity sensor positioned within the half side of the headrest 

	processing circuitry configured to:
receive first sensor data from the first proximity sensor;
receive second sensor data from the second proximity sensor;
determine, based on the first sensor data, the left side driver distance between the left side of the driver and the headrest;
determine, based on the second sensor data, the right side driver distance between the right side of the driver and the headrest;
compare the left side driver distance to the right side driver distance to determine if a predetermined distance threshold is satisfied due to a head of the driver being turned from a field of view corresponding to safe operation of the vehicle, wherein the predetermined distance threshold is satisfied in an instance in which the left side driver distance is different than the right side driver distance; and 
cause the alert in response to determining that the predetermined distance threshold is satisfied and a predetermined time threshold is satisfied, wherein the predetermined time threshold accounts for the driver adjusting position, the driver performing a blind spot check, or the driver looking briefly at signs or address information on a building. 

2-10.	(Canceled)

11.	(Currently Amended) A driver focus analyzer comprising:
half side of a [[the]] headrest and configured to measure a left side driver distance corresponding to a position of a left side of a [[the]] driver relative to the headrest;
a second proximity sensor positioned within a right half side of the headrest 
an alert output device configured to generate an audio or visual output in response to an alert; and
processing circuitry configured to:
receive first sensor data from the first proximity sensor;
receive second sensor data from the second proximity sensor;
determine, based on the first sensor data, the left side driver distance between the left side of the driver and the headrest;
determine, based on the second sensor data, the right side driver distance between the right side of the driver and the headrest;
determine, based on a comparison of the left side driver distance and the right side driver distance, a motion that corresponds to a head of the driver being turned from a field of view corresponding to safe operation of the vehicle; 
determine if the motion satisfies a predetermined motion threshold, wherein the predetermined motion threshold is satisfied in an instance in which the left side driver distance is different than the right side driver distance; and 
cause the alert in response to the motion satisfying the predetermined motion threshold and a predetermined time threshold, wherein the predetermined time threshold accounts for the driver adjusting position, the driver performing a blind spot check, or the driver looking briefly at signs or address information on a building.

12-16.	(Canceled)

17.	(Currently Amended) A method comprising:
	providing a driver focus analyzer within a vehicle comprising:
a first proximity sensor positioned within a half side of a [[the]] headrest and configured to measure a left side driver distance corresponding to a position of a left side of a [[the]] driver relative to the headrest;
a second proximity sensor positioned within a half side of the headrest 
an alert output device configured to generate an audio or visual output in response to an alert; and
processing circuitry;
receiving first sensor data from the first proximity sensor;
receiving second sensor data from the second proximity sensor;
determining, based on the first sensor data, the left side driver distance between the left side of the driver and the headrest;
determining, based on the second sensor data, the right side driver distance between the right side of the driver and the headrest;

determining if the motion satisfies a predetermined  motion threshold, wherein the predetermined motion threshold is satisfied in an instance in which the left side driver distance is different than the right side driver distance; and 
causing the alert in response to the motion satisfying the predetermined motion threshold and a predetermined time threshold, wherein the predetermined time threshold accounts for the driver adjusting position, the driver performing a blind spot check, or the driver looking briefly at signs or address information on a building.

18-23.	(Canceled)

Reasons for Allowance
Claims 1, 11 and 17 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 1, Fung teaches driver focus analyzer comprising: one or more sensors configured to measure a driver distance corresponding to a position of a driver from the driver focus analyzer (a proximity sensor 134 detecting distance between driver’s head and the headrest; see e.g. para. [0099, 0179] which is in line with Applicant’s proximity sensor 214, 314 disposed in headrest and determine distance of driver’s head from the sensor); an alert output device configured to generate an audio or visual output in response to an alert (an alert output device to generate audible or visual outputs in response to the alert; see e.g. abstract, para. [0103], [0115] and [0151]); and processing circuitry (electronic control unit 150; see e.g. para. [0092]) configured to: receive sensor data from the 
Fung further teaches, in another embodiment, to cause an alert in response to determining that the driver is drowsy (see e.g. para. [0212]), wherein Fung also teaches that drowsy driver can be determined based on a distance between head of the driver and head rest exceeding a predetermined distance threshold as discussed earlier (see e.g. para. [0178-179] and [0183-185]). 
In another prior art reference, Malawey teaches a sensor positioned in headrest of a vehicle which can determine driver’s head pose and specifically determining if driver is forward looking (see e.g. abstract). Malawey further teaches computing various head movements in X and Y coordinates over a predetermined amount of time (see e.g. para. [0017-18]). 
However, the prior art references do not explicitly teach “compare the left side driver distance to the right side driver distance to determine if a predetermined distance threshold is satisfied due to a head of the driver being turned from a field of view corresponding to safe operation of the vehicle, wherein the predetermined distance threshold is satisfied in an instance in which the left side driver distance is different than the right side driver distance and a predetermined time threshold, wherein the predetermined time threshold accounts for the driver adjusting position, the driver performing a blind spot check, or the driver looking briefly at signs or address information on a building.” 
Similarly, claims 11 and 17 are allowed for at least comprising the allowable subject matter of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Examiner, Art Unit 2688